Title: From Thomas Jefferson to Elizabeth House Trist, 22 December 1807
From: Jefferson, Thomas
To: Trist, Elizabeth House


                        
                            Washington Dec. 22. 07.
                        
                        I recieved safely the letter you put under cover to Capt Brent and altho’ pleased to learn you were in good
                            health, yet it was much allayed by the information of the losses you have sustained among your connections. but this class
                            of misfortunes is new to neither of us, & we both know that the best medecine is to drop the curtain on it’s
                            recollection. I do not wonder much at the agitations of New Orleans, nor at your participation in them. the same thing
                            takes place in every one of our territorial governments, & proves there is some radical defect in their construction. in
                            every one of these governments as soon as a Governor is sent to them, a combination is formed among those who are
                            disappointed in governing him, and an eternal endeavor ensues to thwart all his proceedings & to batter him down. the
                            removing him, instead of remedying, would foment the disease. in the case of Orleans there can be no remedy but in
                            pressing a strong American population. to this all my endeavors are bent. with respect to the particular character spoken
                            of in your letter, nothing more can be ventured through this channel than that my confidence will always stop at the point
                            which the public service & safety requires.
                        My last letters from Edgehill inform me all are well there; nor do I recollect any material novelty among
                            your acquaintances. mr Divers has had a long indisposition but is getting the better of it. Colo. Monroe is just arrived
                            and will be added to our neighborhood, and my heart is set on nothing but the return to it myself, & getting my family
                            around me at Monticello. the ensuing will be the longest year of my life. we do not abandon the hope of a visit from you
                            at some time not distant. Accept my prayers for your happiness and affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    